Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawings
	Claim 1 states the first downlink carrier is deactivated. However, Figure 1 shows steps 100 and 110 based on a first downlink carrier. Clarification requested.

Claim Interpretation
	For claims 6, 16,  it appears the network device ought to schedule a downlink  carrier not uplink. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam et al. (US 2016/0295607 hereafter Vajapeyam) in view of Kim et al. (US 2013/0012186 hereafter Kim). 

For claims 1, 6, 11, 16  Vajapeyam discloses a communications apparatus (e.g. 115-a Figure 2 UE), communicating with a network device (e.g. 105-a or 105-b base station) on a first 5uplink carrier (205 Figure 2 component carrier CC) that corresponds to a first downlink carrier ([0052] PUCCH enabled SCell with UL/DL CC); and receiving, by the communications apparatus (UE), carrier status indication information (305, 310 Figure 3 CA/Fast Activation configuration sent by the network device 105-c Figure 3), wherein the carrier status indication information indicates carrier statuses of M carriers ([0050] up to 32 CCs) corresponding to N cells ([0041] up to 32 cells in eCA) that are of the network device and that serve the communications apparatus (systems which employing eCA [0040])  and both N and M are positive integers (e.g. M = 32 and N = 2 Figure 2).  
Vajapeyam does not explicitly teach a correspondence between a specific UL and DL carrier. 
However, Kim in the same field of activating component carriers in carrier aggregation systems discloses communications apparatus (330 Figure 3 UE) communicating with a network device (305 Figure 3 eNB) on a first 5uplink carrier (UL CC B 1920 Figure 19) that corresponds to a first downlink carrier (DL CC A 1915 Figure 19 exchanging RRC messages); and receiving, by the communications apparatus (UE), carrier status indication information sent by the network device (carrier state message including state bitmap [0008]), wherein the carrier status indication information indicates carrier statuses ([0010] activated or deactivated) of M carriers (e.g. 32) corresponding to N cells (e.g. 2) that are of the network device and that serve the communications apparatus (bitmap Figure 6), each of the carrier statuses comprises an 10activated state or a deactivated state (725 activate, 730 deactivate Figure 7), wherein the carrier status indication information indicates that the first downlink carrier (805 DL CC1 Figure 9) is in a deactivated state ([0073] DL CC1 is deactivated) and that the first uplink carrier (820 UL CC1 Figure 9) is in an activated state (active but unable to receive uplink grant [0073]), and both the first downlink carrier and the first uplink carrier are carriers of the M carriers ([0120] carrier aggregation system is capable of configuring the association between uplink and downlink carriers). 
It would have been obvious to one of ordinary skill to adopt Kim’s association between UL/DL carriers and to change association to minimize signaling overhead by activating and deactivating the carriers frequently [0006].
Specifically for claim 11, Vajapeyam discloses apparatus comprises communication circuit (Figure 6 with transmitter/receiver modules).
Specifically for claim 16, Vajapeyam discloses apparatus comprises scheduling circuit (1010-a Figure 11 [0115]), sending circuit (1015-a Figure 11 transmitter [0115]). 

For claims 2, 12, Vajapeyam discloses wherein the carrier status indication 15information (e.g. 625 Figure 6 Kim) indicates that a second downlink carrier of the M carriers is in an activated state ([0049] some CC may be active, inactive or deactivated based on channel conditions [0042]); and after receiving, by the communications apparatus, carrier status indication information sent by the network device, the method further comprises: communicating, by the communications apparatus (UE), with the network device on the 20first uplink carrier based on the second downlink carrier ([0078-0080] communicate using the CCs based on activation mode of a activation PUCCH group). 

For claims 3, 7, 13, 17, Vajapeyam discloses wherein the carrier status indication information (e.g. 625 Figure 6 Kim) indicates that a second uplink carrier of the M carriers is in a deactivated state ([0049] some CC may be active, inactive or deactivated based on channel conditions [0042]), the second uplink carrier has a PUCCH (e.g. PUCCH SCC which may be an anchor carrier for an activation group [0080]), and the second uplink carrier is a carrier 15in a primary PUCCH group (PCC [0080] primary carrier at PCell carrying PUCCH [0052]).

For claims 4, 8, 14, 18, Vajapeyam and Kim discloses wherein the carrier status indication information (e.g. 625 Figure 6 Kim) indicates that a third uplink carrier (Kim Figure 9 UL CC 3) of the M carriers is in an activated state ([0049 Vajapeyam] some CC may be active, inactive or deactivated based on channel conditions [0042]), the third uplink carrier ([0052] multiple UL carriers) has a PUCCH (PCC [0052] or SCell PUCCH , and the third uplink carrier is a carrier in the primary PUCCH group ([0057] number of CCs may be placed in PUCCH group).

For claims 5, 9, 15, 19, Kim discloses wherein the carrier status indication 30information (e.g. 625 Figure 6 Kim) indicates carrier statuses of an uplink carrier and a downlink carrier ([0010] activated or deactivated) that correspond to each of the N cells (e.g. 2 105a or 105b Figure 2 Vajapeyam) that are of the network device (105 Figure 2 Vajapeyam) and that serve the communications apparatus (115 Figure 2 Vajapeyam).

For claims 10, Kim discloses wherein the carrier status indication 25information (625 Figure 6 bitmap) indicates a carrier status of each of the M carriers ([0007] state bitmap indicate state per carrier whether activated or deactivated).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BASIL MA/Examiner, Art Unit 2415